DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. 
The applicant has argued, see page 7, lines 15-24, that claims 1 and 14 were amended to clarify the variable D is the outer diameter of the particle transport/tall blades, Vr is the rated rotational velocity of the particle transport/tall blades – which is a known quantity for any vacuum pump, and Vp is the velocity of the particle at an upper end of the particle transport/tall blades – which would be known by one having skill in the art. 
	The examiner appreciates the amendment to specify the variable D. The issue regarding this variable has been resolved. Regarding the velocities, the examiner could not find support for the velocity Vr being a rated velocity in the originally filed disclosure. This amendment appears to be new matter. 
	Further, the examiner could not find support in the disclosure for the velocities Vp and Vr being known values. The applicant is reminded the arguments of counsel cannot take the place of evidence in the record (MPEP §2145 I).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 16 recites an equation defining the height of the particle transport blades Zp2, and the equation was amended to change an equals sign (=) to a greater than or equal to sign (≥). The originally filed disclosure supports the equals sign, but not the greater than signal (see paragraphs 111-113 of the applicant’s specification).
Claim 1, line 22 attempts to define the variable Vr as a “rated rotation velocity of the particle transport blades”, and the variable being a “rated” velocity does not appear to have support in the originally filed disclosure. Paragraph 113 of the applicant’s specification merely defines Vr as the “rotation velocity (peripheral velocity) of diameter D portion of rotary blade 7”. The examiner could not find support for a “rated” velocity. 
	Since the limitations do not have support in the disclosure, the claim is considered to have new matter and fails the written description requirement under 35 USC 112(a). 
	Claim 14, line 17 and 23 recite the same limitations and therefore is rejected for the same reason.
	Claims 2-13 and 15-19 depend from claims 1 and 14 and contain their respective limitations and therefore are rejected for the same reason.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-19 is/are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the amount of direction provided by the inventor and the amount of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP §2164.01(a)).
	Claim 1, lines 15-22 recite an equation for the height of the particle transport blades and attempt to define the variables of the equation. However, it is unclear how to solve the equation since Vp is a variable capable of changing. 
The variable Vp is defined as the velocity of the particle at an upper end of the particle transport blades. However, the velocity can change depending on how the vacuum pump is being used (i.e. they depend on the rotation speed). The equation itself is defining a height of the particle transport blades, which is a single, static value which does not change. Upon inspection of the applicant’s specification, paragraph 113 refers to the velocity, but does not provide exemplary values or a range for the velocity. It is unclear how to determine the correct value for the height by using a changing variable.
Also, since the particle transport blades are static structures, they would exist and have a height even when the vacuum pump is off and the velocity is 0, however the equation for the height equals 0 when the velocity Vp is 0. 
	Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 1 is not enabled.
	Claim 14 recites the same limitation and is considered non-enabled for the same reason.
	Claims 2-13 and 15-19 depend from claims 1 and 14 and contain their respective limitations and therefore are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 15-22 recite an equation for the height of the particle transport blades and attempt to define the variables of the equation. However, the scope covered by the variable Vp is unclear. 
The variable Vp is defined as “velocity of the particle at an upper end of the particle transport blades”. However, claim 1 is an apparatus claim, and the velocity depends on the process of using of the apparatus. The velocity can change depending on how the vacuum pump is being used (i.e. it depends on the rotation speed). The equation itself is defining a height of the particle transport blades, which is a single, static value which does not change. It is unclear how to determine the correct value for the height by using a changing variable. Also, since the particle transport blades are static structures, they would exist and have a height even when the vacuum pump is off and the velocity is 0, however the equation for the height equals 0 when Vp is 0. 
	Therefore, the unclear value for the variable in the equation make the scope of the claim unclear, and renders the claim indefinite. 
Claim 14, line 22 also refers to the velocity variable Vp, which renders claim 14 indefinite for the same reason as claim 1. 
	Claims 2-13 and 15-19 depend from claims 1 and 14 respectively and contain their limitations and therefore are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799